Name: Commission Regulation (EEC) No 3425/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 15 (order No 40.0150) originating in Pakistan, Thailand and Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 330/26 Official Journal of the European Communities 29 . 11 . 90 COMMISSION REGULATION (EEC) No 3425/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 15 (order No 40.0150) originating in Pakistan, Thailand and Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Indonesia, the relevant ceiling amounts to 21 6 000 pieces ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Pakistan, Thailand and Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Thailand and Indonesia, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, HAS ADOPTED THIS REGULATION : Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 2 December 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in Pakistan, Thailand and Indonesia : Whereas, in respect of the products of category No 15 (order No 40.0150) originating in Pakistan, Thailand and Order No Category(unit) CN code Description 40.0150 15 (1 000 pieces) 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 Women's or girls' woven overcoats, raincoats and other, coats, clocks and capes : jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 383, 30 . 12. 1989, p. 45 . 29. 11 . 90 Official Journal of the European Communities No L 330/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 November 1990. For the Commission Christiane SCRIVENER Member of the Commission